Citation Nr: 0110028	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  98-09 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by aches and pain in muscles and joints.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches.

3.  Entitlement to service connection for an undiagnosed 
illness manifested by insomnia.

4.  Entitlement to service connection for an undiagnosed 
illness manifested by fatigue and tiredness.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by nausea and stomach cramping.

6.  Entitlement to service connection for an undiagnosed 
illness manifested by difficulty breathing.

7.  Entitlement to service connection for an undiagnosed 
illness manifested by visual problems, to include specks in 
vision and straining vision.

8.  Entitlement to service connection for an undiagnosed 
illness manifested by memory loss.

9.  Entitlement to vocational rehabilitation benefits under 
the provisions of Chapter 31, Title 38, retroactive to 1992.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to April 
1992.  He served in the Persian Gulf from October 1990 to 
April 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied the veteran's service connection claims.  The 
veteran subsequently perfected a timely appeal regarding 
those denials.

In February 2000, the RO conducted an administrative review 
of the veteran's claims folder and determined that an 
authorization of induction into vocational rehabilitation was 
warranted retroactive to the summer term of 1998.  The 
veteran subsequently submitted a Notice of Disagreement 
regarding the retroactive date assigned, and, in July 2000, 
the RO responded by issuing a Statement of the Case.  Later 
that month, the veteran submitted a timely Substantive Appeal 
(VA Form 9).  Accordingly, the Board finds that this matter 
is also presently before the Board on appeal.  

In a January 1999 rating decision, the RO denied a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The veteran subsequently submitted a Notice 
of Disagreement regarding this decision, and, in July 1999, 
the RO responded by issuing a Statement of the Case.  
However, to the Board's knowledge, the veteran did not submit 
a timely Substantive Appeal regarding the issue of 
entitlement to service connection for PTSD.  Thus, this 
matter is not presently before the Board on appeal.  See 38 
U.S.C.A. 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (2000).


REMAND

In the Substantive Appeal (VA Form 9) submitted in July 2000, 
the veteran indicated that he wished to appear at a personal 
hearing before a member of the Board in Washington, D.C.  
Thereafter, in March 2001, the veteran's accredited 
representative submitted a statement indicating that the 
veteran was unfamiliar with the appeals process when he 
submitted his earlier request for a hearing, and that he now 
preferred to appear at a personal hearing before a local 
hearing officer at the RO in Waco.

Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for a 
personal hearing, a remand is required. See 38 U.S.C.A. § 
7107(b) (West 1991) and 38 C.F.R. § 20.700(a) (2000).

This case is therefore REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing before a hearing officer 
at the RO.  Appropriate notification 
should be given to the veteran and his 
representative, and such notification 
should be documented and associated with 
the veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




